Springut Law PC v Rates Tech. Inc. (2017 NY Slip Op 00601)





Springut Law PC v Rates Tech. Inc.


2017 NY Slip Op 00601


Decided on January 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2017

Mazzarelli, J.P., Manzanet-Daniels, Feinman, Webber, Gesmer, JJ.


2937N 156233/14

[*1] Springut Law PC, Plaintiff-Appellant,
vRates Technology Inc., et al., Defendants-Respondents.


Springut Law P.C., New York (Tal S. Benschar of counsel), for appellant.
Clarick Gueron Reisbaum LLP, New York (Isaac B. Zaur of counsel),for respondents.

Order, Supreme Court, New York County (Debra A. James, J.), entered June 1, 2015, which granted defendants' motion to vacate a default judgment entered March 20, 2015 on the condition that defendants serve and file an answer within 20 days of service of a copy of the order with notice of entry, and denied plaintiff's request for discovery in connection with defendants' motion, unanimously affirmed, without costs.
Defendants demonstrated a reasonable excuse for their default in serving a timely answer to the complaint (see Imovegreen, LLC v Frantic, LLC, 139 AD3d 539 [1st Dept 2016]; Meredith v City of New York, 61 AD3d 522 [1st Dept 2009])). The motion court correctly found that the lack of communication between decedent and his former counsel, the decedent's myriad medical conditions at the time of the hearing on the motion and defense counsel's failure to timely withdraw constituted a reasonable excuse for the default and that defendant had valid defenses.
The motion court providently exercised its discretion in denying defendants' request for discovery on the vacatur motion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2017
CLERK